Title: General Orders, 29 September 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Verplankspoint sunday Septr 29th 1782
                     Parole Rhode Island,
                     C. Signs Bristol, Providence
                  
                  For the day tomorrow Lieutenant Colonel GrayMajor PettingallBrigade Major CoxBrigade Qr Master BulklyFor duty tomorrow2d New York & 8th Massachusetts regiments.
                  The adjournment of the General courtmartial of which Colonel Cortlandt is president is continued untill Wednesday, the 2d of October next when it will meet at the usual place and hour.
               